Exhibit 10.89
FIRST AMENDMENT
TO THE
EMPLOYMENT AGREEMENT
BETWEEN FOSTER WHEELER NORTH AMERICA CORP.
AND
GARY T. NEDELKA
     WHEREAS, Foster Wheeler North America Corp. (“Foster Wheeler”) entered into
an Employment Agreement (the “Agreement”) with Gary T. Nedelka (“Executive”),
dated as of January 6, 2009;
     WHEREAS, the Agreement provides for the payment of compensation and
benefits upon certain terminations of employment occurring during a specified
period following a change in control of Foster Wheeler AG;
     WHEREAS, the parties desire to also provide for such compensation and
benefits upon a termination of employment occurring during a specified period
following Foster Wheeler AG’s sale or disposition of its Global Power Group; and
     WHEREAS, pursuant to Section 9.7 of the Agreement, an amendment to the
Agreement can be made pursuant to the written consent of Foster Wheeler and
Executive.
     NOW THEREFORE, in consideration of the foregoing, it is mutually agreed
that the Agreement is amended, effective December 21, 2009, in the following
respects:

  1.   A new subparagraph (E) at the end of Section 4.3.1(ii) to read as
follows:         “(E) the sale or other disposition of all or substantially all
of the assets of Parent’s Global Power Group, provided, however, that for
purposes of this subparagraph (E), the following shall not be deemed to result
in a Change of Control: Parent’s Global Power Group is sold to or all or
substantially all of its assets are acquired by (I) any corporation or other
legal entity controlled, directly or indirectly, by the Parent or (II) any
employee benefit plan (or related trust) sponsored or maintained by the Parent
or any corporation or legal entity controlled, directly or indirectly, by the
Parent.”     2.   Subparagraph (iv) of Section 4.3.2 is revised in its entirety
to read as follows:         “(iv) Equity Awards.         (A) in the event of a
Change of Control as described in Sections 4.3.1(ii)(A)-(D), payment for any
shares of restricted common shares issued under the Company’s or an Affiliated
Company’s Omnibus Incentive Plan or any other plan (whether or not vested), to
the extent such shares are tendered to the Company or an Affiliated Company, as





--------------------------------------------------------------------------------



 



      applicable, by the Executive within 20 days after the Termination Date, at
a price per share equal to the highest of (I) the market price on the NASDAQ
Stock Market LLC of a common share of such stock at the close of business on the
date of such tender, (II) the highest price paid for a common share of such
stock in any Change of Control transaction occurring on or after the Start Date,
or (III) the market price on the NASDAQ Stock Market LLC of a common share of
such stock at the close of business on the date of any such Change of Control
transaction; or         (B) in the event of a Change of Control as described in
Section 4.3.1(ii)(E), restrictions on shares of restricted common shares issued
under the Company’s or an Affiliated Company’s Omnibus Incentive Plan or any
other plan shall lapse and such shares shall become 100% vested upon the
Termination Date;”

* * *
     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
to the Agreement effective as of the date first written above.
FOSTER WHEELER NORTH AMERICA CORP.

                 
By:
  /s/ Peter J. Ganz
 
      12/23/09
 
    Peter J. Ganz       Date     Executive Vice President and Secretary        
   
 
                /s/ Gary T. Nedelka       12/23/09                   Gary T.
Nedelka       Date    

2